Opinion issued April 22, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00220-CV
                           ———————————
   CHARLES EDWARDS AND MELANIE MALLEBRANCH, Appellants
                                        V.
                         ALISA EDWARDS, Appellee


      On Appeal from the 295th District Court of Harris County, Texas
                    Trial Court Case No. 2012-16062


                         MEMORANDUM OPINION

      Appellant, Automation Wash, Ltd., has filed an appeal from the Order and

Final Summary Judgment signed by the trial court on March 10, 2014. Although

no motion to dismiss has been properly filed, appellants Charles Edwards and

Melanie Mallebranche informed the Court by telephone they no longer wish to

pursue the appeal. Further, the required fees have not been paid and appellants are
not appealing as indigent. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding Fees Charged

in Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). After being notified on

March 31, 2014 that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal as moot and for want of prosecution for

failure to pay fees. See TEX. R. APP. P. 38.8(a), 42.3(b). We dismiss any pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        2